Honorable R. A. Courtney
County Auditor
Angelina county
Lufkin, Texas

Dear Sir:                    opinion lo. O-3134
                             Re: Collection of delin(ment taxes of
                                  abolished independent school district
                                  by successor comon school distriat.

We are in receipt of your letter of February 4, 1941, which reads in
part as follows:

     "For a number of years the Huntington Independent School
     District, a duly organized and existing independent school
     district, has been in existence and conducting school
     facilities in a designated portion of Angelina County. Som
     time during 1939, this indepaadent district was, by an
     election duly called and held, transformed from an independent
     district to a comaon district and is now operating through
     the County as a unit of the County schools.

     "All during the time of the existence of the independent
     district, it levied, assessed and collected taxes on the
     real estate vithin its boundaries, and there is now a large
     sum of money due it in the form of delinquent taxes which
     were levied and assessed during its existence as an inde-
     pendent school district.

     'The question which I desire you to answer is: ' Should
     the said delinquent taxes which were levied and assessed by
     said district in its independent status be collected through
     the proper court proceedings in its name, independently of
     the County,or, should the County attorney collect said
     taxes through a suit in the name and on behalf of the
     County and State?'"

Tha method of transforming this independent district into a conmron
school district does not appear in your letter of request and we
therefore assume that such action was taken pursuant to statutory
authority and that all proceedings were regular. It does not
appear whether the Huntington Independent School District had any
outstanding bonds or other indebtedness at the time of its
dissolution or the nature of the delinquent taxes in question.
Honorable R. A. Courtney, Page # 2   (O-3134)



Article 2767a, Vernon's Texas Civil Statutes provides that when an
independeM school district is abolished and has outstanding bonds
or other indebtedness the county board of school trustees shall
control and dispose of the property of such district and shall have
power to levy and collect taxes, bring and defend litigation, and do
other things necessary for the purpose of paying such bonds or other
indebtedness.

Article 2767~~ Vernon's Texas Civil Statutes reads in part as follovs:
     ..
          .   .   .   .

     "When all of the territory embraced within the boundaries
     of any abolished independent school district, having previously
     had legal existence, and having outstanding bonds or other
     indebtedness, enforcible either at law, or in equity, shall
     thereafter be contained or included within the limits of any
     other school district, all taxes against the property of
     such abolished independent school district at the time at
     which it is included or contained within such other school
     district, shall remain in full force and effect and shall
     be levied and collected by such.other school district and
     the proper officers thereof until said entire indebtedness.
     is full> paid.
     I,. . . .

    "Such other school district may assume such bonds or other
    indebtedness at an election held for that purpose, at which
    a majority of the qualified property tax paying voters of
    such other district, shall vote in favor thereof; in which
    event, all of the property within such other district, not
    exempt under the law, shall be subject to taxation for the
    payment of such bonds or other indebtedness. And the proEr
    officers of such other district, shall levy upon.such property
    in said district, a tax adequate for .the payment of said
    bonds and other indebtedness, over such a period of time as
    may be necessary for that purpose. Such election shall be
    held in the manner provided for holding an election for
    voting bonds, or for voting a special tax, as the case may
    be, within such other school district."

Your letter does not d&close whether the common school district has
assumed the indebtedness, if any, of its predecessor, the independent
school district.

Article 2767e, Vernon's Texas Civil Statutes, reads as follows:
Honorable R. A. Courtney, Page #3    (O-3134)




     'When all or part of the territory embraced within an abolished
     independent school district, having at the time of such abolishment,
     no outstanding indebtedness, shall be included or contained
     within the limits of such other school district, all uncollected
     taxes on the property so included or contained for the years
     up to and including the last day of January of the year
     immediately following that in which such territory is
     included or contained, within such other school district,
     shall be levied and collected by such other school district
     at the rate in force at the tima of such abolishment and in
     the same manner as such abolished independent school district
     might or could have done had no abolishment been had."

All of the foregoing statutes were enacted as a part of Section 1,
Chapter 294, Acts 1927, Fortieth Legislature,,page 144, and when
construed together it is apparent that Article 2767a has reference
to the collection of taxes and disposing of the property of abolished
independent sckool districts, where the territory is not included
within the boundaries of another district; and Articles 27670 and 2767e
control where the territory embraced within the abolished independent
district shall be included or contained within the limits of another
school district after the abolition, as is the case presented in your
letter of request.

Under the provisions of the foregoing statutes the independent
district which has been abolished would no longer function and the
liquidation of its indebtedness and a collection of the taxes theretofore
levied and assessed by it would be subject to collection by the county
board of school trustees or its successor embracing the same territory.

It is our opinion that the taxes in question should be collected as other
common school district taxes by the successor common school distict, and
should therefore be collected in a suit by the county attorney for the
benefit of the common school district, along with other taxes due the
State and county.

                                      Yours very truly,

APPROVED FER. 19, 1941          ATTORNEI GENERALOFTEXAS
s/ Gerald C. Mann
ATTORRRI CEXRRALOF TEXAS        s/Cecil C. Cammack

APPROVED OPINION
COMMITTEE
BY B. W. B.                     BY
CHAIRMAN                             Cecil C. Camamck
                                            Assistant
CCC:db/ ldv